Citation Nr: 1515069	
Decision Date: 04/08/15    Archive Date: 04/21/15

DOCKET NO.  10-29 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for lumbar spondylosis, rated as 10 percent disabling prior to July 27, 2012 and 20 percent disabling thereafter. 

2.  Entitlement to an initial rating in excess of 10 percent for right lower extremity radiculopathy. 

3.  Entitlement to an initial rating in excess of 10 percent for left lower extremity radiculopathy. 

4.  Entitlement to an initial rating in excess of 10 percent for headaches. 

5.  Entitlement to a rating in excess of 10 percent for decreased vision in the left eye with optic neuritis. 

6.  Entitlement to a rating in excess of 10 percent for status post meningo encephalitis. 

7.  Entitlement to a compensable rating for left ear hearing loss. 
REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from August 1978 to May 1979.  This case comes before the Board of Veterans' Appeals (Board) on appeal from February 2010 and July 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The July 2012 rating decision on appeal awarded service connection for radiculopathy of the right and left lower extremities as secondary to the service-connected lumbar spine disability.  The criteria for the evaluation of disabilities of the spine provides that associated objective neurological abnormalities are separately rated and are a component of the underlying spinal condition.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5343.  Therefore, the disability ratings assigned the Veteran's radiculopathy of the lower extremities are part of the claim for an increased rating for a low back disability and are properly before the Board.  

In July 2010, the Veteran initiated a claim for entitlement to service connection for tinnitus.  The record before the Board does not indicate that this issue has been adjudicated by the Agency of Original Jurisdiction (AOJ) and the Board does not have jurisdiction over it.  It is therefore referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of entitlement to increased ratings for a low back disability and radiculopathy of the right and left lower extremities are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's headaches most nearly approximate characteristic prostrating attacks occurring on an average once in 2 months over the last several months.

2.  The Veteran's left eye disability with optic neuritis manifests visual acuity of 20/100 with no loss of the visual field.

3.  The Veteran's meningo encephalitis is not active and has no residuals other than service-connected vision loss, hearing loss, and headaches. 

4.  The Veteran's left ear manifests no more than Level V hearing loss.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for headaches are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8100 (2014).

2.  The criteria for a rating in excess of 10 percent for decreased vision in the left eye with optic neuritis are not met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.79, Diagnostic Codes 6026-6079 (2007).

3.  The criteria for a rating in excess of 10 percent for status post meningo encephalitis are not met.  38 38 U.S.C.A. § 1155; 38 C.F.R. § 4.124a, Diagnostic Code 8000 (2014). 

4.  The criteria for a compensable rating for left ear hearing loss are not met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.383, 4.85, 4.86, Diagnostic Code 6100.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating Claims

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability ratings.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where the question for consideration is the propriety of the initial disability rating assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Staged ratings are also appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).


Headaches

Service connection for headaches was awarded secondary to meningo encephalitis in the February 2010 rating decision on appeal.  An initial 10 percent evaluation was assigned effective October 30, 2008.  The Veteran contends that a higher initial rating is warranted as he experiences constant headache pain that affects his ability to work and conduct his activities of daily living. 

The Veteran's service-connected headaches are currently rated as 10 percent disabling under Diagnostic Code 8100 for rating migraines.  This diagnostic code provides a 10 percent evaluation for characteristic prostrating attacks averaging one in 2 months over the last several months.  A 30 percent evaluation is assigned with characteristic prostrating attacks occurring on an average once a month over the last several months, and a maximum schedular evaluation of 50 percent is warranted with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100 (2014).

After review of the evidence, the Board finds that the Veteran's migraines most nearly approximate the criteria associated with the current 10 percent evaluation.  The Veteran has reported experiencing constant recurring headaches, but does not receive any specific treatment for the condition.  Upon VA examination in September 2012, the headaches were specifically characterized as prostrating attacks of non-migraine pain occurring less than once every two months over the past several months.  The attacks were not very frequent and the Veteran stated that he had lost approximately 8 to 10 days of work over the past year due to headache symptoms.  These findings are contemplated by the currently assigned 10 percent rating under Diagnostic Code 8100.  

The Veteran contends that his headaches are more severe than the criteria associated with a 10 percent evaluation and he reported during the May 2009 VA examination that his headaches sometimes rendered him unable to get out of bed for several days.  The May 2009 VA examiner considered these lay statements, but found that the Veteran had no history of incapacitation due to service-connected headaches.  The examiner also concluded that the Veteran's headaches did not affect his occupation or daily life except for when his activities were limited due to headache symptoms.  The May 2009 VA examination report does not contain many specific findings and is somewhat at odds with the Veteran's lay statements describing the severity of his headaches.  Nevertheless, the September 2012 VA examination clearly characterized the Veteran's headaches as most nearly approximating the criteria associated with a 10 percent rating.  Additionally, VA treatment records dating from 2008 to 2012 only document occasional complaints of chronic headaches and do not contain any treatment specific to the condition.  Thus, while the Veteran's lay statements establish the manifestation of some headache symptoms on a daily basis, the competent medical evidence of record does not demonstrate the presence of characteristic prostrating attacks occurring more than once every two months.  

The Board has also considered the Veteran's statements regarding the effect of his headaches on his employment; in the March 2010 notice of disagreement (NOD) he reported that he had almost no sick leave left at work due to his disabilities.  However, this statement appears to have been made in reference to the combined effect of all his disabilities.  During the September 2012 VA examination, the Veteran reported that he lost 8 to 10 days of work a year due to headaches and the Board finds that this is consistent with the currently assigned rating under Diagnostic Code 8100.  

Accordingly, the Board finds that the Veteran's headaches have not most nearly approximated the criteria for an increased rating under Diagnostic Code 8100 at any time during the rating period.  The Board has considered whether there is any other schedular basis for granting a higher rating, but has found none.  In addition, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.





Left Eye Vision Loss

Service connection for decreased vision in the left eye with a history of optic neuritis was awarded in a May 1979 rating decision.  An initial noncompensable rating was assigned effective May 16, 1979.  The February 2010 rating decision on appeal continued a 10 percent evaluation for the left eye disability.  The Veteran contends that an increased rating is warranted as his disability limits his ability to see objects on the left side and he manifests constant floaters and flashes of light in the left eye.

The rating schedule for evaluating disabilities of the eyes was revised and amended effective December 10, 2008.  See 73 Fed. Reg. 66543 -54 (Nov. 10, 2008).  The revised criteria apply to all applications for benefits received by VA on or after that date.  Because the Veteran's increased rating claim for a left eye disability was received in October 2008, the revised rating criteria are inapplicable; however, the Board observes that the former and current criteria relevant to the current case are substantially similar.  

The Veteran's left eye disability is rated under Diagnostic Code 6026 for optic neuropathy which provides for evaluation based on impairment of visual acuity.  38 C.F.R. § 4.79.  The former rating criteria for evaluating eye disabilities, in effect prior to December 10, 2008, provide that, in rating impairment of visual acuity, the best distant vision obtainable after best correction with glasses will be the basis of rating.  38 C.F.R. § 4.75.  Where service connection is in effect for a disability of only one eye, the degree of impairment in the nonservice-connected eye is not for consideration unless there is blindness in one eye as the result of service-connected disability and blindness in the other eye as a result of nonservice-connected disability.  38 C.F.R. § 3.383(a)(1).  In other words, where only one eye is service-connected and the Veteran is not blind in both eyes, the other eye is considered normal for rating purposes.  38 C.F.R. § 4.14.  The former rating criteria for evaluating eye disabilities also provide that when service connection is in effect for visual impairment in only one eye (as in this case), the visual acuity in the non-service-connected eye will be considered 20/40 for purposes of evaluating the service-connected visual impairment.  38 C.F.R. § 4.75(c).
The severity of visual acuity loss is determined by applying the criteria set forth at 38 C.F.R. § 4.84a.  Under these criteria, impairment of central visual acuity is evaluated from noncompensable to 100 percent based upon the degree of the resulting impairment of visual acuity.  38 C.F.R. § 4.84a, Diagnostic Codes 6061 to 6079.  Under the former Diagnostic Code 6079, a 10 percent rating is assigned for impairment of central visual acuity when vision in one eye is correctable to 20/50, 20/70, or 20/100, and vision in the other eye is correctable to 20/40.  38 C.F.R. § 4.84a , Diagnostic Code 6079 (effective prior to December 10, 2008).

The combined ratings for disabilities of the same eye should not exceed the amount for total loss of vision of that eye unless there is an enucleation or serious cosmetic defect added to the total loss of vision.  38 C.F.R. § 4.80.  When a Veteran is entitled to disability compensation in only one eye, as in this case, the maximum disability evaluation for total loss of vision of that eye is 30 percent unless there is (a) blindness in the other nonservice-connected eye, (b) enucleation of the service-connected eye, or (c) serious cosmetic defect of the service-connected eye.  38 C.F.R. §§ 3.383, 4.80.  A disability rating of 40 percent is warranted when service connection is in effect in only one eye if there is anatomical loss of that eye.  38 C.F.R. § 4.84a, Diagnostic Code 6066.

Upon VA examinations in June 2009 and September 2012, the Veteran manifested corrected distance vision of 20/50 and 20/100, respectively.  Internal examination of the left eye and the left eye visual field were normal at the September 2012 VA examination.  The applicable rating criteria provide for a 10 percent evaluation with vision in one eye of 20/100 and vision of 20/40 in the other eye.  The Veteran has not manifested loss of visual acuity in the left greater than 20/100, nor is there evidence of blindness, enucleation, cosmetic defect, or anatomical loss of the eye.  Thus, a rating in excess of 10 percent is not warranted at any time during the claims period.  

The Board has considered whether there is any other schedular basis for granting a higher rating, but has found none.  The Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.


Meningo Encephalitis

Service connection for status post meningo encephalitis was granted in a May 1979 rating decision with an initial 10 percent evaluation assigned effective May 16, 1979.  The February 2010 rating decision on appeal continued the 10 percent evaluation.  The Veteran contends that he manifests residuals of encephalitis that are more severe than contemplated by a 10 percent rating. 

The Veteran's status post meningo encephalitis is currently rated as 10 percent disabling under Diagnostic Code 8000 for chronic epidemic encephalitis.  Under this diagnostic code, encephalitis is rated based on residuals with a minimum 10 percent rating assigned.  A maximum 100 percent rating is assigned for active febrile disease.  38 C.F.R. § 4.124a, Diagnostic Code 8000. 

The Board finds that a rating in excess of 10 percent is not appropriate for the Veteran's disability.  The Veteran's encephalitis is clearly not active; he has received no treatment for the condition or reported any symptoms directly related to the infection.  Upon VA examination in September 2012, his condition was specifically characterized as not active.  Additionally, there are no identified residuals of in-service encephalitis other than those for which service connection has already been established.  Clinical records and VA examination reports conducted throughout the claims period document the Veteran's encephalitis-related vision loss, hearing loss, and headaches, but do not attribute any other conditions to the service-connected disability.  In his March 2010 NOD, the Veteran reported that he experienced severe memory loss and treatment records show he was diagnosed with frontotemporal dementia and bifrontal atrophy of the brain in October 2012 by a VA neurologist at the Shreveport VA Medical Center (VAMC).  However, the September 2012 VA examiner found that the Veteran's dementia and brain atrophy were not related to the service-connected encephalitis.  The Veteran is competent to report symptoms such as memory loss, but the Board finds that the competent medical opinion of the VA examiner outweighs the Veteran's lay statements with respect to the etiology of his dementia.  

As the Veteran's meningo encephalitis is inactive and there are no identified residuals of the infection other than those for which service connection is already established, a rating in excess of 10 percent is not warranted.  


Left Ear Hearing Loss

Service connection for left ear hearing loss was awarded in a May 1979 rating decision with an initial noncompensable evaluation assigned effective May 16, 1979.  The February 2010 rating decision on appeal continued the noncompensable evaluation.  The Veteran contends that a compensable rating is warranted as he has difficulty hearing out of his left ear and must turn his head during conversations to hear people speaking on his left side. 

The Veteran's left ear hearing loss is currently rated as noncompensably disabling under Diagnostic Code 6100.  Evaluations of hearing loss range from noncompensable to 100 percent, based upon organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 Hertz.  38 C.F.R. § 4.85(a) and (d).  

To evaluate the degree of disability for service-connected hearing loss, the Rating Schedule establishes eleven (11) auditory acuity levels, designated from Level I, for essentially normal acuity, through Level XI, for profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100.  The assignment of disability ratings for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  

The Veteran's most severe left ear hearing loss was measured at the October 2009 VA audiological examination.  At that time, he reported having difficulty hearing conversations on his left side.  The authorized audiological evaluation indicated pure tone thresholds in the left ear, in decibels, were as follows:




HZ



500
1000
2000
3000
4000
LEFT
40
40
40
65
70

The average loss in the left ear was 54 decibels.  Speech audiometry revealed speech recognition ability of 68 percent in the left ear.  The Veteran was diagnosed with left ear sensorineural hearing loss. 

A puretone threshold average of 54 and a speech recognition score of 68 percent translates to Level V hearing impairment under Table VI.  Level V hearing impairment in one ear with normal hearing in the other ear is considered noncompensably disabling.  38 C.F.R. § 4.85, Diagnostic Code 6100.  

The Veteran is only service-connected for hearing loss of the left ear.  38 C.F.R. § 4.85(f) provides that if impaired hearing is service-connected in only one ear, the nonservice-connected ear will be assigned a hearing impairment designation of I, subject to 38 C.F.R. § 3.383.  Effective from December 6, 2002, 38 C.F.R. § 3.383 was amended to provide that where hearing impairment in the service-connected ear is compensable to a degree of 10 percent or more and the hearing impairment in the other ear is considered a disability under § 3.385, the hearing impairment in the non service-connected ear will be considered in evaluating the service-connected disability.  69 Fed. Reg. 48148-50 (August 9, 2004) [codified as amended at 38 C.F.R. § 3.383(a)].  

As noted above, the hearing impairment in the Veteran's left ear is not to a compensable degree.  Therefore, the hearing impairment in the non service-connected right ear is not for consideration in evaluating the service-connected disability.  The Board is sympathetic to the Veteran's complaints of hearing loss, but his service-connected left ear hearing impairment has been properly evaluated as noncompensably disabling throughout the evaluation period.  Accordingly, an increased schedular rating is not warranted.  
Other Considerations

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court of Appeals for Veterans Claims (Court) has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's disabilities.  The Veteran's encephalitis is manifested by residuals and symptoms including hearing loss, left eye vision loss, and left ear hearing loss.  These manifestations and their associated symptoms are specifically contemplated in the rating criteria and the rating criteria are therefore adequate to evaluate the Veteran's disabilities.  In addition, the record does not indicate that the Veteran manifests an additional disability that is attributable to the combined effect of his multiple service-connected conditions.  See Johnson v. McDonald, 762 F.3d 1362 (2014).  As the Veteran's conditions are contemplated by the rating criteria, a referral for consideration of an extraschedular rating is not warranted.  The record also does not demonstrate an exceptional circumstance where the evaluation of the condition fails to capture all the symptoms of the service-connected disabilities.  Id.

Entitlement to a TDIU is also an element of all claims for a higher rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).   A claim for TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see Jackson v. Shinseki, 587 F.3d 1106   (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met).  

In this case, the record is negative for evidence that the Veteran is unemployable.  He is not in receipt of Social Security disability benefits, and has continued to work at the United States Postal Service (USPS) throughout the claims period.  The record contains some evidence that the Veteran's disabilities have caused him to miss work, but there is no lay or medical evidence indicating that he is unemployable due to any of the disabilities on appeal.  Therefore, remand of a claim for TDIU is not necessary as there is no evidence of unemployability due to the service-connected conditions.


Duties to Notify and Assist

VA has certain duties to notify and assist a veteran in the substantiation of a claim.  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in a December 2008 letter.  The Veteran also received notice regarding the disability-rating and effective-date elements of the claims in the December 2008 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

With respect to the claim for entitlement to a higher initial rating for headaches, the Veteran initiated an appeal following an award of service connection.  The claim for service connection for headaches is substantiated and the filing of a NOD as to the assignment of a 10 percent rating in the February 2010 rating decision does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  See 38 C.F.R. § 3.159(b)(3) (2011).  Rather, VA has statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  VA is only required to advise the veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  The July 2010 statement of the case (SOC) set forth the relevant criteria for rating the disability at issue.  The appellant was thus informed of what was needed to achieve a higher rating for his service-connected headaches. 

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records, records of VA treatment, and private medical records.  Additionally, the Veteran was provided proper VA examinations in response to his claims for increased ratings.

For the reasons set forth above, the Board finds that VA has complied with VA's notification and assistance requirements.  


ORDER

Entitlement to an initial rating in excess of 10 percent for headaches is denied. 

Entitlement to a rating in excess of 10 percent for decreased vision in the left eye with optic neuritis is denied. 

Entitlement to a rating in excess of 10 percent for status post meningo encephalitis is denied. 

Entitlement to a compensable rating for left ear hearing loss is denied. 




REMAND

The Board finds that additional development is necessary before a decision may be rendered with respect to the claims for increased ratings for a lumbar spine disability and associated lower extremity radiculopathy.  In August 2012, the Veteran reported to his VA primary care provider that he received treatment from a non-VA physician for his low back pain and was prescribed a narcotic.  The claims file does not contain treatment records from the Veteran's private health care provider and efforts must be made to obtain them.  Additionally, as it has been almost three years since VA examined the Veteran's spine, the Board finds that a new VA examination should be conducted to determine the current severity of the service-connected lumbar spine disability and associated lower extremity radiculopathy. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he execute a medical release form to authorize VA to obtain medical records from the private health care provider who treats his low back disability.    

If a proper medical release form is received, obtain copies of all available treatment records from the identified private provider.  Copies of the records must be associated with the electronic claims file.  All efforts to obtain the records must be documented in the claims file.  

2.  Schedule the Veteran for a VA examination to determine the current severity of his lumbar spine disability and lower extremity radiculopathy.  The claims file must be made available to and reviewed by the examiner.

The examination must include range of motion studies of the thoracolumbar spine.  In reporting the range of motion findings, the examiner must comment on functional loss due to pain, weakness, excess fatigability, and additional disability during flare-ups.  The examiner should further address whether, and if so to what extent, there is ankylosis of the thoracolumbar spine.  The examiner should discuss whether the Veteran's disability has resulted in doctor-prescribed bed rest; if so, the examiner should address the frequency and duration of such bed rest in the past 12 months.

The examiner should also identify any evidence of neurological disorders, including radiculopathy in the lower extremities due to the service-connected disability.  Any sensory or motor impairment in the extremities due to service-connected disabilities should be identified.  The examiner should provide an opinion with respect to any symptoms due to nerve root impingement as to whether they are mild, moderate, moderately severe, or severe.  

3.  Then, readjudicate the claims on appeal.  If any benefit sought on appeal is not granted, furnish a supplemental statement of the case (SSOC) to the Veteran and his representative before the case is returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


